Order entered July 16, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01580-CV

                           MICHAEL LODISPOTO, Appellant

                                             V.

                                  ADI RUVOLO, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03660-2012

                                         ORDER
       The Court has before it appellant Michael Lodispoto’s July 2, 2013 “Motion 29.6 of the

Texas Rules of Appellate Procedure” in which appellant submitted an attached judgment for

issuance. This Court issued a judgment in connection with this appeal. Accordingly, the motion

is DENIED.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE